department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp br lcnash tl-n-1602-01 uil memorandum for associate area_counsel kansas city small_business self-employed area cc sb kcy from pamela wilson fuller senior technician reviewer branch administrative provisions judicial practice subject significant service_center advice tl-n-1602-01 in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this responds to your request for significant advice dated date in connection with a series of questions concerning the accrual of interest on various types of monies that the internal_revenue_service must return to the taxpayer in connection with offers in compromise issues taxpayer enters into an installment_agreement prior to submitting an offer_in_compromise oic taxpayer remains in compliance with the installment_agreement by making payments after the oic is proposed if the oic is accepted then the internal_revenue_service service refunds any installment payments made after acceptance of the offer does the service pay interest on that refund if the refund is not made within days of acceptance of the offer taxpayer submits a deposit with the oic but the deposit is larger than the amount called for under the terms of the offer if the offer is accepted then the excess deposit is refunded to the taxpayer does the excess deposit bear interest of not made within days of acceptance of the offer does a deposit accrue interest it the offer_in_compromise is rejected and the deposit is not returned to the taxpayer within days conclusions tl-n-1602-01 a payment made pursuant to an installment_agreement after the acceptance of an oic by the service is an overpayment_of_tax as such the overpayment is subject_to the offsetting provisions of sec_6402 of the code if there exists no outstanding liability to which the overpayment can be credited the money must be refunded to the taxpayer with interest if it is not refunded within days of the taxpayer filing a claim_for_refund a deposit proffered in connection with an oic prior to acceptance of the oic does not accrue any interest regardless of whether or not it is returned to the taxpayer within days a refunded deposit made in connection with an oic that is rejected by the service will not be refunded with any interest regardless of whether or not the deposit is returned to the taxpayer within days of the oic rejection issue analysis generally the service is required to pay interest on any overpayment_of_tax from the date the overpayment arises until the money is refunded to the taxpayer sec_6611 and b a noted exception to this rule is found in sec_6611 of the code which provides that the service is not obligated to pay overpayment interest on any amount that is refunded to the taxpayer within days of either the last day prescribed for filing the date the return was filed if after the last day prescribed for filing or after the taxpayer files a claim_for_refund sec_6611 provides that for irs initiated adjustments the service is directed to subtract days from the number of days that interest would otherwise be allowed any such interest_paid on an overpayment will be paid at the rate authorized by sec_6621 of the code and compounded daily paragraph f of the standard oic form provides the following the irs will keep all payments and credits made received or applied to the total original tax_liability before submission of this offer the irs may keep any proceeds from a levy served prior to the submission of the offer but not received at the time the offer is submitted if i we have an installment_agreement prior to submitting the offer i we must continue to make the payments as agreed while this offer is pending installment_agreement payments will not be applied against the amount offered to the extent that the installment payments exceed the amount of tax owed they are overpayments of tax see sec_6401 sec_6403 of the code provides for the tl-n-1602-01 overpayment of an installment to be refunded to the taxpayer if there is no other unpaid balance of the installment_plan to which the overpayment can be credited against to the extent that an installment_payment constitutes an overpayment_of_tax it is subject_to the offsetting provisions of sec_6402 of the code sec_6402 invests the secretary with the right in the case of an overpayment to credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment only then is the service required subject_to subsections c d and e to refund the balance to the taxpayer sec_6402 thus if an installment_payment made after acceptance of an oic creates an overpayment the service is only obligated to pay interest on that overpayment if it does not issue a refund to the taxpayer within days after the taxpayer files a claim_for_refund issue sec_2 the fact that the service only pays interest on overpayments and not deposits is a well- established principle of law this general principle remains unaltered by the rules and regulations concerning oic sec_7809 of the code provides that sums offered in compromise under sec_7122 shall be deposited in a deposit fund account the code further provides that upon the acceptance of such oic the amount accepted shall be withdrawn from such deposit fund account and deposited in the treasury as internal revenue tax collections upon the rejection of any such offer the secretary shall refund to the maker of such offer the amount thereof the statute makes no provision for the payment of interest the treasury regulations promulgated under sec_7122 of the code addresses interest on deposits proffered in connection with an oic the regulation makes it clear that the service will not pay any interest on a deposit made in conjunction with an oic if an offer to compromise is withdrawn is determined to be nonprocessable or is submitted solely for purposes of delay and returned to the taxpayer any amount tendered with the offer including all installments paid on the offer will be refunded without interest if an offer is rejected any amount tendered with the offer including all installments paid on the offer will be refunded without interest after the conclusion of any review sought by the taxpayer with appeals see sec_301 1this refund must be performed in accordance with the provisions of sec_6402 of the code thus the overpayment can be offset against another outstanding tax_liability of the taxpayer as well as any of the other offset provision outstanding liabilities set forth in sec_6402 2the government as the sovereign enjoys sovereign immunity as a right against the imposition of interest this unless the statue specifically provides for the payment of interest by the government it cannot be required to do so see angarica v baynard 127_us_251 and 478_us_310 tl-n-1602-01 1t g in accordance with sec_301_7122-1t j these regulations are effective for any oic submitted on or after date through date courts have long recognized that a deposit made in connection with an oic does not bear interest 285_f2d_451 states that a deposit of money representing an oic prior to the time a deficiency has been assessed and where that same money is more than the ultimately determined liability of the taxpayer such money does not constitute an overpayment of taxes on which interest is payable furthermore this principle is embodied in the language of the standard oic agreement item c which states i we understand that the irs will not pay interest on any amount i we submit with the offer the service also includes a directive to the service centers in irm stating that interest is not paid on funds on deposit regardless of whether the offer is accepted rejected or withdrawn for the reasons previously stated no interest is paid on a deposit that is returned to the taxpayer please call if you have any questions
